Bell, Chief Judge.
The policy insuring the dump truck contained a provision covering damages "caused ... by upset of the vehicle.” There is no provision limiting or defining the word "upset.” There is evidence from which a jury could find that the vehicle was upset and was damaged. A jury issue is also raised as to the extent of the damage. See Melton v. American Bankers Ins. Co., 110 Ga. App. 434 (138 SE2d 681).
The order denying the insurer’s motion for summary judgment is

Affirmed.


Pannell and Deen, JJ., concur.